Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure, in particular regarding claim 1, the first and second flow guide, each having an upstream guide end and a downstream guide end, the upstream guide end of the first guide being closer than the upstream guide end of the second flow guide to the first end opening, regarding claim 18, the first flow guide having a foil shape when viewed in longitudinal cross-section, the downstream guide end of the first flow guide being thinner than the upstream guide end, and regarding claim 37, the upstream guide end of the first flow guide being closer than the downstream guide end to the pipe element.  U.S. 9,506,484 to Brown and U.S. 6,138,519 to Bergervoet et al. both disclose similar structure in providing at least first and second flow guides of generally circular form when viewed in transverse cross-section and a plurality of support vanes comprising first and second plurality of support vanes to support first and second flow guides between the pipe and the flow guide and between first and second flow guides, however, neither reference discloses the first and/or second flow guide having the recited structure as described previously. U.S. Klein et al. discloses first and second flow guides having a foil shape when viewed in longitudinal cross-section, however the upstream guide end is thinner than the downstream guide end, as opposed to the downstream guide end being thinner than the upstream guide end as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kenneth Rinehart can be reached on 571-272-4880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


December 14, 2021
P. F. Brinson